Citation Nr: 0318943	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  98-04 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
limitation of motion of the cervical spine due to 
intervertebral disc syndrome.

2.  Entitlement to a rating in excess of 10 percent for 
neurological manifestations of intervertebral disc syndrome 
of the cervical spine in the left upper extremity.

3.  Whether the claim for a total disability rating for 
compensation based on individual unemployability (TDIU) due 
to service-connected disabilities should be referred to the 
Director, Compensation and Pension Service, for 
extraschedular consideration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active military service from May 1978 to 
September 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Los Angeles, 
California, which increased the rating for disc disease of 
the cervical spine from 10 to 20 percent under Diagnostic 
Code 5293 (formerly rated under Diagnostic Code 5290); and an 
April 1999 decision which denied the veteran's claim for 
entitlement to TDIU due to service-connected disabilities.

In August 2000 the Board remanded this case for additional 
development including a VA examination.  Subsequently in a 
May 2003 rating action a separate 10 percent disability 
rating was assigned for neurological manifestations of 
intervertebral disc syndrome of the cervical spine in the 
left upper extremity.


REMAND

A preliminary review of the record shows that additional 
action by the RO is necessary before the Board may proceed 
with appellate review.   In addition to the service-connected 
cervical spine disabilities, the veteran is also service 
connected for a right knee disorder, a right foot disorder, 
and allergic rhinitis.  The Board notes that these additional 
service-connected disorders have not been considered by the 
RO in connection with the veteran's claim for a TDIU, nor 
have they been evaluated for rating purposes since 1996.  
Therefore, a current examination is necessary to evaluate the 
veteran's right knee, right foot, and allergic rhinitis 
disorders. 

To comply with the Veterans Claims Assistance Act of 2000 
(herein "VCAA"), the RO sent the veteran a letter in March 
2003.  It told the veteran what evidence he needed to prove 
his total disability claim.  While the letter briefly 
mentioned the veteran's increased rating claims, it did not 
inform him of the evidence needed to support a higher 
evaluation on each service-connected disability.  Review of 
the file shows that current examinations are needed for the 
veteran's right knee, right foot, and allergic rhinitis 
disabilities.  

The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service for such extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001); 
38 C.F.R. § 4.16(b); see also VAOPGCPREC 6-96.  Under 38 
C.F.R § 3.321(b)(1), in exceptional cases, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon submission from the RO, are 
authorized to approve an extraschedular rating.  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

After completion of the development requested by the Board, 
the RO is to again review the claims file and determine if 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular rating is appropriate.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must ensure that the veteran 
has been provided notice of information 
and evidence necessary to substantiate his 
claims and which portion of the evidence, 
if any, he must provide. 

2.  Ask the veteran to identify all health 
care providers who have treated him for 
his service-connected disabilities since 
1996.  Obtain copies of records, not 
already on file, from each health care 
provider the veteran identifies.

3.  Ask the veteran if he is receiving 
Social Security Administration (SSA) 
benefits.  If he is in receipt of SSA 
benefits, the RO should request a complete 
copy of all records generated in 
conjunction with any SSA decision.  

4.  The veteran should be scheduled for 
examinations to determine the current 
severity of his right knee disability, 
rated as postoperative residuals of right 
knee injury, his right foot disability, 
rated as postoperative cyst of right foot, 
and his allergic rhinitis.  The claims 
folder should be made available to the 
examiners for review.  The examiners 
should fully evaluate the impairment due 
to the veteran's service-connected 
disabilities. 

5.  Thereafter, the RO should reevaluated 
the veteran's claims and determine if 
referral to the Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
consideration of an extraschedular rating 
is appropriate.

6.  If any benefit sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the last SSOC.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you. 

